235 F.3d 7 (1st Cir. 2000)
TINA L. MAURICE, ETC., Plaintiff, Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant, Appellee.
No. 00-1679.
United States Court of Appeals, For the First Circuit.
Heard Dec. 4, 2000.Decided December 21, 2000.

APPEAL FROM THE UNITED STATES DISTRICT COURT  FOR THE DISTRICT OF MAINE. Hon. Gene Carter, U.S. District Judge. Hon. David M. Cohen, U.S. Magistrate Judge.
Fernand A. Martineau and Richard D. Hewes, with whom  Hewes  & Hewes was on brief, for appellant.
William D. Hewitt, with whom Catherine R. Connors and Pierce  Atwood were on brief, for appellee.
Before Selya and Stahl, Circuit Judges, and Lisi,* District Judge.
SELYA, Circuit Judge.


1
This appeal evolves from a  tragic highway accident in which a motorcycle driven by David M.  Maurice collided with an automobile operated by Bonnie Pike. Maurice was killed.  After securing an appointment as the  personal representative of his estate, his widow, plaintiff-appellant Tina L. Maurice, asserted a variety of claims arising  out of her husband's death.


2
Pike had only modest insurance.  Her carrier paid the  appellant its policy limit:  $50,000.  The appellant then turned  to defendant-appellee State Farm Mutual Automobile Insurance  Company (State Farm).  At the time of the accident, the Maurices  owned three vehicles (including the motorcycle).  Each was  covered by a separate State Farm policy.  The appellant tried to  "stack" the policies, demanding payment of the policy limits for  uninsured/underinsured motorist (UM) coverage under all three  polices.  As regards the non-motorcycle policies, State Farm  refused, citing the so-called other owned vehicle exclusion (the  OOV exclusion) that appeared in each of those policies.1  That  exclusion reads:

THERE IS NO COVERAGE

3
*   *  *

2.  FOR BODILY INJURY TO AN INSURED:

4
a.  WHILE OCCUPYING A MOTOR  VEHICLE OWNED BY YOU, YOUR  SPOUSE OR ANY RELATIVE IF IT  IS NOT INSURED FOR THIS  COVERAGE UNDER THIS POLICY . .  . .


5
(Emphasis omitted).


6
Undaunted by the plain language of the OOV exclusion,  the appellant sued.  Acting on her own behalf and on behalf of  her late husband's estate, she brought an action for damages  against State Farm in a Maine court.  She cited State Farm's  refusal to pay under the UM coverages and alleged, inter alia,  breach of contract and breach of the duty of good faith and fair  dealing.  State Farm removed the action to the United States  District Court for the District of Maine.  See 28 U.S.C. §§  1332(a), 1441.  In due course, it moved for dismissal.  Fed. R.  Civ. P. 12(b)(6).  In an unpublished memorandum, Magistrate  Judge Cohen recommended granting the motion.  At the same time,  he recommended denying the appellant's motion for leave to file  an amended complaint (the ostensible purpose of which was to add  a count for respondeat superior liability based on certain  actions of the insurance agent who had handled the Maurices'  account).


7
The appellant objected to the recommended rulings.2 The district court nonetheless adopted them in toto and entered  judgment for State Farm.  This appeal followed.


8
In adjudicating this dispute, Magistrate Judge Cohen  wrote a thoughtful, meticulously reasoned rescript, dated  February 24, 2000, in which he concluded that the OOV exclusion  was valid and foreclosed the appellant's claims.  Having  entertained oral argument, perused the record, and carefully  considered the parties' briefs, we find no principled basis for  disagreement.  To the contrary, we regard this as a near-perfect  situation in which to put into practice our previous  pronouncement that "when a lower court produces a comprehensive,  well-reasoned decision, an appellate court should refrain from  writing at length to no other end than to hear its own words  resonate."  Lawton v. State Mut. Life Assur. Co., 101 F.3d 218,  220 (1st Cir. 1996); accord Ayala v. Union de Tronquistas, 74 F.3d 344, 345 (1st Cir. 1996); In re San Juan Dupont Plaza Hotel  Fire Litig., 989 F.2d 36, 38 (1st Cir. 1993).  Consequently, we  affirm the judgment for substantially the reasons elucidated in  the decision below.  We add only six brief comments.


9
First:  The OOV exclusion that appears in the two State  Farm policies is nose-on-the-face plain.  Since the motorcycle  which the decedent was driving at the time of the accident was  owned by him but insured under a separate policy, this  exclusion, by its terms, avoids coverage for the appellant's  claims.


10
Second:  We reject the appellant's  argument that a  state statute, 24-A M.R.S.A. § 2902-D, renders the OOV exclusion  void.  That statute provides:


11
An insurer may not sell or renew a  motor vehicle liability insurance policy on  or after January 1, 1994 with a provision  that excludes coverage for injury to the  insured or any family member of the insured.


12
24-A M.R.S.A. § 2902-D.  The statute's reference to liability  insurance is not a mere fortuity.  Maine's highest court has  authoritatively interpreted the statute, albeit in an earlier  iteration, to apply only to third-party liability coverages. Cash v. Green Mountain Ins. Co., 644 A.2d 456, 457-58 (Me.  1994).  In so holding, Cash explicitly rejected the same  argument that the appellant advances here.  Id. at 457.  To  cinch matters, Cash is merely one in a long line of Maine cases  that have upheld substantially similar exclusions to  UM  coverage.  E.g., Daigle v. Hartford Cas. Ins. Co., 573 A.2d 791,  792 (Me. 1990); Bear v. United States Fid. & Guar. Co., 519 A.2d 180, 182 (Me. 1986); Gross v. Green Mountain Ins. Co., 506 A.2d 1139, 1142 (Me. 1986); Brackett v. Middlesex Ins. Co., 486 A.2d 1188, 1191 (Me. 1985); Hare v. Lumbermens Mut. Cas. Co., 471 A.2d 1041, 1043 (Me. 1984).


13
Third:  The appellant's effort to undermine Cash because that case dealt with an earlier version of the Maine  statute is unavailing.  We have carefully examined the statutory  amendment, effected in 1993, and find it to be inconsequential  for present purposes.  The recodification of the statute, in  itself, proves nothing.  Moreover, the only substantive import  of the amendment relates to interspousal immunity.  The  amendment does not in any way implicate UM coverages.  Thus, the  distinction that the appellant suggests is a distinction that  makes no difference.


14
Fourth:  The appellant asks that we certify the  coverage question to the Maine Supreme Judicial Court.  Our  practice, however, has been to refrain from certification of  state-law issues when we can discern without difficulty the  course that the state's highest court likely would follow. Porter v. Nutter, 913 F.2d 37, 41 n.4 (1st Cir. 1990).  Given  the telling precedent of Cash, we think that certification of  the coverage question that the appellant seeks to raise would be  an empty exercise.


15
Fifth:  The appellant's attempt to fashion a new  argument for invalidation of the OOV exclusion based on the  public policy of Maine, as expressed in the state's wrongful  death statute, 18-A M.R.S.A. § 2-804, is procedurally defaulted. The law is clear that when a dispositive motion is heard before  a magistrate judge, the movant must make all her arguments then  and there, and cannot later add new arguments at subsequent  stages of the proceeding.  Maine Green Party v. Maine Sec'y of  State, 173 F.3d 1, 4-5 (1st Cir. 1999) (refusing to review, as  unpreserved, an argument not seasonably presented to the  magistrate judge); Paterson-Leitch Co. v. Massachusetts Mun.  Wholesale Elec. Co., 840 F.2d 985, 991 (1st Cir. 1988)  (similar).  Because the appellant did not make this argument to  the magistrate judge, she cannot make it here.3


16
Sixth:  The appellant's challenge to the denial of her  motion for leave to amend is meritless.  For one thing, the  proposed amendment fails to allege any "special relationship"  between the insurance agent and State Farm -- and such a special  relationship is a necessary concomitant of respondeat superior liability in insurance cases under Maine law.  Szelenyi v. Morse, Payson & Noyes Ins., 594 A.2d 1092, 1095 (Me. 1991); Ghiz v. Richard S. Bradford, Inc., 573 A.2d 379, 380-81 (Me. 1990). For that reason, we concur with Magistrate Judge Cohen's  characterization of the proposed amendment as futile.  Seegenerally Gooley v. Mobil Oil Corp., 851 F.2d 513, 515 (1st Cir.  1988) (discussing pleader's burden to allege "each material  element necessary to sustain recovery").


17
For another thing, not only had the time for amendments  stipulated in the district court's scheduling order expired by  the time that the appellant filed her motion, but State Farm's  motion for brevis disposition already was pending.  Under these  circumstances, the appellant's motion for leave to amend was  untimely.  E.g., RTC v. Gold, 30 F.3d 251, 253 (1st Cir. 1994).


18
We need go no further.  For the reasons stated, we  affirm the judgment below.


19
Affirmed.



Notes:


*
 Of the District of Rhode Island, sitting by designation.


1
 State Farm did, however, pay for property damage to the  motorcycle as provided under the motorcycle policy.  It also  paid an accidental death benefit of $5,000 under one of the  other policies.  Neither of those payments is in dispute in this  appeal, nor is the availability of UM coverage under the  motorcycle policy.


2
 The magistrate judge had the authority to decide the motion  to amend outright.  See 28 U.S.C. § 636(b)(1)(A) (empowering  magistrate judges to rule on non-dispositive motions); Fed. R.  Civ. P. 72(a) (same).  Here, however, the magistrate chose  merely to make a recommendation to the district court.  We  descry no error and, in all events, neither party has complained  about this procedure.


3
 In all events, we find the argument unpersuasive on the  merits.